



WARNING

The President of the panel
    hearing this appeal directs that the following should be attached to the file:

An order restricting
    publication in this proceeding under ss. 486.4(1), (2), (3) or (4) or 486.6(1)
    or (2) of the
Criminal Code
shall continue.  These sections of
the Criminal Code
provide:

486.4       (1)
Subject to subsection (2), the presiding judge or justice may
    make an order directing that any information that could identify the
    complainant or a witness shall not be published in any document or broadcast or
    transmitted in any way, in proceedings in respect of

(a)       any of the following offences;

(i)   an offence under section 151, 152, 153, 153.1, 155, 159, 160, 162,
    163.1, 170, 171, 172, 172.1, 173, 210, 211, 212, 213, 271, 272, 273, 279.01,
    279.02, 279.03, 346 or 347,

(ii)  an offence under section 144 (rape), 145 (attempt to commit rape),
    149 (indecent assault on female), 156 (indecent assault on male) or 245 (common
    assault) or subsection 246(1) (assault with intent) of the
Criminal Code
,
    chapter C-34 of the Revised Statutes of Canada, 1970, as it read immediately
    before January 4, 1983, or

(iii) an offence under subsection 146(1) (sexual intercourse with a female
    under 14) or (2) (sexual intercourse with a female between 14 and 16) or
    section 151 (seduction of a female between 16 and 18), 153 (sexual intercourse
    with step-daughter), 155 (buggery or bestiality), 157 (gross indecency), 166
    (parent or guardian procuring defilement) or 167 (householder permitting
    defilement) of the
Criminal Code
, chapter C-34 of the Revised Statutes
    of Canada, 1970, as it read immediately before January 1, 1988; or

(b)       two
    or more offences being dealt with in the same proceeding, at least one of which
    is an offence referred to in any of subparagraphs (a)(i) to (iii).

(2)
In proceedings in respect of the
    offences referred to in paragraph (1)(a) or (b), the presiding judge or justice
    shall

(a)  at the first reasonable opportunity, inform any witness under the
    age of eighteen years and the complainant of the right to make an application
    for the order; and

(b)  on application made by the complainant, the prosecutor or any such
    witness, make the order.

(3)
In proceedings in respect of an
    offence under section 163.1, a judge or justice shall make an order directing
    that any information that could identify a witness who is under the age of
    eighteen years, or any person who is the subject of a representation, written
    material or a recording that constitutes child pornography within the meaning
    of that section, shall not be published in any document or broadcast or
    transmitted in any way.

(4)
An order made under this section
    does not apply in respect of the disclosure of information in the course of the
    administration of justice when it is not the purpose of the disclosure to make
    the information known in the community. 2005, c. 32, s. 15; 2005, c. 43, s.
    8(3)(b).

486.6       (1)
Every person who fails to
    comply with an order made under subsection 486.4(1), (2) or (3) or 486.5(1) or
    (2) is guilty of an offence punishable on summary conviction.

(2)
For greater certainty, an order
    referred to in subsection (1) applies to prohibit, in relation to proceedings
    taken against any person who fails to comply with the order, the publication in
    any document or the broadcasting or transmission in any way of information that
    could identify a victim, witness or justice system participant whose identity
    is protected by the order. 2005, c. 32, s. 15.






CITATION:
R. v. A.O., 2011
          ONCA
145



DATE:  20110225



DOCKET: C43725



COURT OF APPEAL FOR ONTARIO



Moldaver, Cronk and Lang JJ.A.



BETWEEN



Her Majesty the Queen



Respondent



and



A.O.



Appellant



Edward L. Greenspan, Q.C. and Michael W. Lacy, for the
          appellant



Kim Crosbie, for the respondent



Heard: January 31, 2011



On appeal from the conviction
          entered on June 1, 2005, by Justice Frances P. Kiteley of the Superior Court
          of Justice, sitting with a jury.



Lang J.A.:



[1]

On various grounds, including an application to admit
    fresh evidence, the appellant challenges his convictions on three counts of
    sexual assault and one count of administering a stupefying drug with intent to
    commit sexual assault.

[2]

In my view, for the reasons that follow, the
    application for fresh evidence must succeed, with the result that I would allow
    the appeal and order a new trial.

BACKGROUND

[3]

The appellant was convicted by a jury of sexually
    assaulting three complainants and administering a stupefying drug to one of
    them.  The complainants separately
    attended the appellants business establishment after hours on different
    evenings, each allegedly at the invitation of the appellant to participate in a
    paid wine survey.  All three women
    reported feeling ill and vomiting after drinking the proffered red wine.  They also reported being sexually assaulted
    by the appellant.

[4]

One of the complainants, R.M., reported the events on
    the evening they were alleged to have occurred. As a result of R.M.s
    complaint, the police attended at the appellants premises and seized items for
    testing.  The appellant was charged with
    sexual assault of and administering a stupefying drug to R.M.  One of the other complainants, L.C., provided
    police with a report on the night of the alleged events involving her, but she deliberately
    provided incorrect information because she did not want the matter to come to
    the attention of her parents.  The police
    subsequently located L.C. after receiving the complaint from R.M.  The appellant was charged with sexual assault
    of L.C.  The third complainant, S.Y.,
    came forward after the police issued a media release with the intention of
    identifying other victims.  The appellant
    was charged with sexual assault of S.Y.  The Crown obtained a similar act ruling from the trial judge. The
    appellant did not testify or call any evidence at trial.  The position of the defence at trial was that
    the accused had consensual sex with the first two complainants and there was no
    sexual contact with the third complainant.

[5]

The trial Crown called Dr. Mayers, an expert witness in
    the areas of pharmacology and toxicology, to give expert evidence regarding
gamma-hydroxidebutyrate (GHB).  He testified that GHB can occur naturally
    (endogenous GHB).  It can also be ingested
(exogenous GHB)
as a pharmacological drug for particular purposes or as an illicit
date-rape
    drug.  Naturally occurring GHB does not
    produce significant effects in an individual, while GHB that is not naturally
    occurring, which is GHB in higher concentrations, can produce significant
    effects.  The presence of GHB can be
    detected through qualitative analysis, as was done by Dr. Mayers in R.M.s case.  However, whether any detected GHB occurred
    naturally or otherwise could only be determined by quantitative analysis.

[6]

Dr. Mayers testified, in relation to R.M., that he
    conducted tests on the items seized by the police to determine the presence or
    absence of GHB.  He detected the presence
    of GHB in a swab taken from a stall door in the womens washroom. He also detected
    GHB in one of the two wine bottles, in a tissue used by R.M., and in a swab of purple
    stain, all of which were located and seized by the police from the bottom of a
    garbage bag.  Dr. Mayers could not be
    sure whether the GHB that he had identified occurred naturally in the red wine.
    He said his lack of certainty arose from conflicting scientific studies on the
    subject.

[7]

Dr. Mayers also testified that he detected GHB in one
    wine bottle, but not in the other. He did not state that there was any
    significance to this finding. Nonetheless, the Crown suggested to the jury in
    closing that it was significant. She effectively asked the jury to draw the
    inference from this evidence that the accused had spiked one bottle with GHB
    and not the other, pointing out that the GHB was found only in one wine
    bottle.  She refuted the argument that
    the bottle with GHB was potentially contaminated by other liquid saying, [i]f
    the inside of that wine bottle was to be contaminated, isnt it logical to
    think that the bottle beside it would have been contaminated [with GHB] as
    well?

[8]

In closing, the Crown also relied on the expert
    evidence as to the effects of GHB to support the complainants credibility
    regarding the allegations of sexual assault and the effects of GHB.

THE FRESH EVIDENCE APPLICATION

[9]

On appeal, the appellant seeks to introduce two pieces
    of fresh evidence about GHB. First, he wishes to introduce expert opinion evidence
    based on subsequently available literature that concludes that GHB occurs
    naturally in all red wine so that the presence of GHB in the seized items was
    not forensically significant. The same evidence would also show that the
    absence of GHB from the second bottle of wine indicated nothing more than that
    there was no residue remaining in the second bottle from which GHB could be
    detected.

[10]

Second, the appellant wishes to adduce evidence
    of quantitative testing, as opposed to the qualitative testing undertaken by
    Dr. Mayers.  This new evidence would show
    that GHB naturally occurred in the same brand and vintage of wine as the
    bottles seized by the police and tested for the experts opinion evidence at
    trial.

ANALYSIS

[11]

The result of the motion depends on whether the
    appellant has met the well-known test for fresh evidence set out in
Palmer

v. The Queen
,
[1980] 1 S.C.R. 759
, at p. 775, which was reaffirmed in
R.
    v. Taillefer
,
[2003] 3 S.C.R. 307
, at para. 74:

(1)       The
    evidence should generally not be admitted if, by due diligence, it could have
    been adduced at trial provided that this general principle will not be applied
    as strictly in a criminal case as in civil cases [citation omitted].

(2)       The
    evidence must be relevant in the sense that it bears upon a decisive or
    potentially decisive issue in the trial.

(3)       The
    evidence must be credible in the sense that it is reasonably capable of belief,
    and

(4)
It
    must be such that if believed it could reasonably, when taken with the other
    evidence adduced at trial, be expected to have affected the result.

[12]

The Crown fairly concedes the reliability and credibility
    components of the
Palmer
test. Also
    fairly, the Crown does not press the due diligence component of the test,
    recognizing that any lack of due diligence should yield to the other
    considerations in the circumstances of this case.  The Crown, however, disputes the fourth
    requirement of
Palmer
that, if
    believed, the fresh evidence, when taken with the other evidence adduced at
    trial, could reasonably be expected to have affected the result.

[13]

The
Palmer
criteria were most recently considered by the Supreme Court of Canada in
R. v. Hurley
,
[2010] 1 S.C.R. 637
.  In that case, the accused was charged with
    second degree murder.  The Crown
    established that the accused was one of at least two people who had been in the
    hotel room with the victim.  The Crown
    called a jailhouse informant whose evidence was critical to its theory that the
    accused was the person who had committed the murder. The jailhouse informant
    testified that the accused admitted to him that he had cleaned up the hotel
    room to remove his DNA. If true, this evidence would have explained the limited
    amount of the accuseds DNA found at the murder scene. The Crown used the limited
    amount of DNA as independent evidence to support the testimony of the
    informant. Although the accused testified at trial denying the conversation
    with the informant, he was convicted.

[14]

The Saskatchewan Court of Appeal, in a majority
    decision, overturned the conviction and ordered a new trial on the basis of an
    inadequate
Vetrovec
warning.  Subsequently, the Crown conducted additional
    forensic testing that disclosed significantly more of the accuseds DNA at the
    scene.  This was consistent with the
    evidence of the accused and inconsistent with the evidence of the jailhouse
    informant.  On further appeal, the
    Supreme Court of Canada concluded that the fresh evidence should be admitted
    and a new trial ordered.

[15]

In coming to that conclusion, Rothstein and Cromwell J.J.,
    writing for the court, observed that the informants evidence was critical to
    and was relied upon by the Crown to the extent that the Crown effectively
    conceded
in its closing argument to the jury that [the accused] could not be
    convicted unless the jury accepted [the informants] evidence:
Hurley
,

at para. 18.  In that circumstance, the court said that the
    fresh evidence had an impact on the Crowns theory that the lack of DNA
    supported the informants testimony and concluded that the new evidence could
    reasonably be expected to have affected the result.

[16]

In
R. v. Reeve
(2008),
233 C.C.C.
    (3d) 104 (Ont. C.A.)
, at para. 72, Doherty J.A. explained the obligation
    of an appellate court to weigh the potential value of the proposed fresh
    evidence:

In testing the Crowns argument against the
    admissibility of the toxicology evidence, it is important to bear in mind that
    the appellant does not have to show that the evidence would probably have
    affected the result at trial.  Nor,
    however, is it enough for the appellant to show that the evidence is credible
    and relevant and could possibly have affected the result at trial.  The cogency bar rests somewhere between those
    two standards.  The appellate court must,
    to some extent, weigh the potential probative value of the evidence proffered
    on appeal.  That weighing must be done in
    the context of the trial evidence and the positions advanced by the parties at
    trial.  If, on that assessment, this
    court concludes that the toxicology evidence heard on appeal could reasonably
    be expected to have changed the result at trial, then the toxicology evidence
    is admissible on appeal subject to a consideration of the explanation offered
    for the failure to adduce the evidence at trial:  see
Re
    Truscott
,
supra
at para. 100;
Smith
,
supra
at para. 91.

[17]

The Crown on appeal takes issue with the
    application of
Hurley
and
Reeve
to the facts of this case. It
    argues that the new GHB evidence, if admitted, could not reasonably be expected
    to have affected the result. It argues this is so because there was abundant
    other evidence to ground the appellants convictions, including the similar act
    evidence of the three different complainants about their symptoms after
    drinking the wine and about the particulars of the alleged sexual assaults.

[18]

However, a reading of the cross-examinations of the
    complainants demonstrates that there were significant challenges to their
    credibility, including their admissions to previous lies, some of which were
    told when they were under oath. While the complainants provided explanations
    for their lies, and there was room for debate about their significance, the
    appellant argues that the Crowns theory depended on the GHB expert evidence to
    support the complainants credibility.

[19]

The importance of the GHB evidence to the Crown at this
    trial was demonstrated by Crown counsels submissions to the jury. In closing,
    she reviewed the experts evidence.  She
    explained that GHB was identified at the scene after R.M.s complaint; that
    the [seized] wine bottle had GHB in it and that the defence can provide you
    with no plausible reason why GHB was strewn throughout the garbage and on the
    stall door.  She talked about the
    appellant having drugged R.M. and plied her with drinks with GHB.  She submitted to the jury that R.M.s symptoms
    were consistent with GHB ingestion.  Manifestly, the import of this evidence carried over to the other
    complainants, both of whom reported symptoms similar to those reported by R.M.

[20]

Moreover, it is clear that the expert evidence of GHB was
    of importance to the jury. In her charge, the trial judge did not refer to
    naturally occurring GHB. When asked by defence counsel at trial to recharge on
    this point, she declined to do so. However, during deliberations, the jury requested
    a transcript of the expert testimony regarding the endogenous versus exogenous
    GHB in the context of the wine bottle and other samples. The jurys question
    illustrates the importance of the expert evidence to the Crowns case.

[21]

With the new evidence, there would have been no
    scientific evidence that the complainants wine was laced with non-naturally
    occurring GHB. It follows that the new evidence that GHB occurs naturally in
    wine, and that it occurred naturally in this brand and vintage of wine, when
    taken with the other evidence adduced at trial, was sufficiently cogent that it
    could reasonably be expected to have affected the jurys willingness to act on
    the evidence of the complainants to convict.  Hence, despite the strength of the Crowns case (three separate complainants
    unknown to each other giving similar evidence about symptoms after ingesting
    the wine and particulars of the alleged sexual assaults), I have concluded that
    the evidence should be admitted.

[22]

For these reasons, I would admit the fresh evidence,
    allow the appeal, set aside the convictions and order a new trial. In my view,
    given the interconnection between the sexual assault evidence and the
    stupefying drug evidence, a new trial is necessary on all counts. In light of
    that conclusion, it is unnecessary to consider some of the other grounds of
    appeal that may or may not arise in the context of the new trial.

[23]

However, two grounds merit comment.

[24]

First, the trial judge declined the defence request to
    charge the jury regarding the inconsistencies and lies in the complainants
    evidence.  Although I recognize that
    defence counsel did an extremely thorough and complete job of canvassing those
    inconsistencies in his closing, in my view, the trial judge ought to have at
    least provided examples of the inconsistencies and admitted untruths relied
    upon by the defence. This was particularly important where the credibility of
    the complainants testimony was the central component of the defence.  As well, in the context of the evidence of
    S.Y., where the thrust of the defence was that there was no sexual contact, it
    would have been preferable if the trial judge had highlighted the evidence the
    defence relied on in support of its position.

[25]

Second, in the charge to the jury, the trial judge should
    not have corrected remarks made by defence counsel to the jury to the effect
    that the complainants had committed perjury. When, in the absence of the jury,
    the trial judge took exception to defence counsels choice of language, counsel
    explained that he used perjury in the lay sense of lying under oath. In that
    sense, counsels language was consistent with the admissions of the
    complainants that they had previously deliberately lied under oath, albeit with
    some explanation.  However, the issue of
    the complainants lies, the explanations for those lies, and the overall weight
    to be given to the complainants evidence were matters for the jury to decide.  The trial judges correcting instruction may
    have caused confusion for the jury in assessing the complainants credibility
    and may have minimized for the jury the significance of the complainants
    admissions that they had lied under oath.

[26]

In administering the correction, the trial judge
    clearly tried to be fair, including by also correcting the Crown on a different
    point. Nonetheless, the particular choice in the wording of the perjury-related
    correction was unfortunate, as was its placement near the end of her charge
    shortly before the jury retired for its deliberations.

RESULT

[27]

I would admit the fresh evidence, allow the appeal
    and order a new trial on all counts.  I
    note that the appellant abandoned his sentence appeal, which in any event is
    moot in light of the disposition of the conviction appeal.

RELEASED:  February
    25, 2011                                       S.E.
    Lang J.A.

MJM                                                                                 I
    agree M.J. Moldaver J.A.

I
    agree E.A. Cronk J.A.


